Exhibit 10.33

SUSQUEHANNA BANCSHARES, INC.

EQUITY COMPENSATION PLAN

NONQUALIFIED STOCK OPTION GRANT LETTER

Date of Grant: XX

This Nonqualified Stock Option Grant Letter (the “Grant Letter”) evidences the
grant made to (the “Grantee”), pursuant to the terms of the Susquehanna
Bancshares, Inc. Equity Compensation Plan, as amended from time to time, (the
“Plan”). All capitalized terms not defined herein shall have the meaning as
defined under the Plan.

The Company and the Grantee, intending to be legally bound hereby, agree as
follows:

1. Option Grant. The Company has granted to the Grantee, effective as of the
date of grant first stated above (the “Date of Grant”), the right and option
(the “Option”) to purchase XXX shares of its common stock, $2.00 par value (the
“Shares”), subject to the terms and conditions of the Plan and this Grant
Letter.

2. Option Purchase Price. The purchase price of each of the Shares covered by
the Option shall be $ X.XX (the “Option Purchase Price”), the Fair Market Value
on the Date of Grant.

3. Option Term. The Option, to the extent that it has not theretofore been
exercised, shall automatically expire on the earliest to occur of the following
events:

(a) the close of business on the last business day preceding the tenth
anniversary of the Date of Grant;

(b) 5:00 p.m. EST on the 90th day following the date the Grantee ceases to be an
employee, consultant or director of the Company and its subsidiaries (except in
the case of the Grantee’s Early or Normal Retirement (as defined by Susquehanna
Bancshares, Inc. Cash Balance Pension Plan), death or Disability, which shall be
governed by Section 3(a) above).

4. Exercisability of Option. The Option shall become exercisable as follows:

(a) one-third on the third anniversary of the Date of Grant;

(b) one-third on the fourth anniversary of the date of Grant;

(c) one-third on the fifth anniversary of the date of Grant.

5. Time and Method of Exercise. Subject to the terms of Section 4 hereof, the
Option may be exercised at a time, or from time to time, in whole or in part,
prior to expiration (as defined in Section 3 hereof), by written notice to the
Company in the form prescribed by the Committee, stating the number of Shares
with respect to which the Option is being exercised. Such notice may instruct
the Company to deliver Shares due upon the exercise to any registered broker or
dealer designated by the Company in lieu of delivery to the Grantee. Such
instructions must designate the account into which the Shares are to be
deposited. Such written notice shall be accompanied by:

(a) a check, or the equivalent thereof acceptable to the Committee for the full
Option Purchase Price of the number of Shares being purchased and any tax
withholding required in connection with such exercise;

(b) subject to the consent of the Committee, one or more certificates
representing a number of Shares which are, in aggregate, equal in Fair Market
Value to the full Option Purchase Price of the number of Shares

 

1



--------------------------------------------------------------------------------

being purchased and any tax withholding required in connection with such
exercise, such certificates having been held by the Grantee for the period
necessary to avoid a charge to the Company’s earnings for financial reporting
purposes and being duly endorsed (or accompanied by an executed stock power) so
as to transfer to the Company all right, title and interest in and to the Shares
represented by such certificates; or

(c) subject to the consent of the Committee, a combination of the forms of
payment specified in (a) and (b) hereof which, in aggregate, is equal to the
full Option Purchase Price of the number of Shares being purchased and any tax
withholding required in connection with such exercise.

In addition, if approved by the Committee, an Option may be exercised by a “net
cashless exercise” procedure whereby the Option Purchase Price and/or any
required tax withholding may be satisfied by a reduction in the number of Shares
issued upon exercise. In that case, the number of Shares issued upon exercise
will be equal to: (a) the product of (i) the number of Shares as to which the
Option is then being exercised, and (ii) the difference between (A) the Fair
Market Value on the date of exercise, and (B) the Option Purchase Price and/or
any required tax withholding associated with the exercise, divided by (b) the
Fair Market Value on the date of exercise. A number of Shares equal to the
difference between the number of Shares as to which the Option is then being
exercised and the number of Shares actually issued upon such exercise will be
deemed to have been retained by the Company in satisfaction of the Option
Purchase Price and/or any required tax withholding.

6. Investment Representation. The exercise of an Option shall be conditioned
upon the receipt, in form satisfactory to the Company, of representations from
the Grantee, or, in the event of his death, his designated beneficiary or legal
representative that, at the time of such exercise of such representations and
warranties as may then be required or advisable under applicable law (in the
discretion of the Company). Further, the Company shall not be required to sell
or issue any Shares under any outstanding Option if, in the opinion of the
Committee, (a) the issuance of such Shares would constitute a violation by the
Grantee or the Company of any applicable law or regulation of any governmental
authority, or (b) the consent or approval of any governmental body is necessary
or desirable as a condition of, or in accordance with, the issuance of such
Shares.

7. Rule 16b-3. The Committee may from time to time impose any conditions on the
Shares as it deems necessary or advisable to ensure that the Plan and this Award
satisfy the conditions of Rule 16b-3 of the Securities Exchange Act of 1934, as
amended, and that Shares are issued and resold in compliance with the Securities
Act of 1933, as amended.

8. Nonassignability of Option Rights. This Option shall not be assigned or
transferred by the Grantee, except (i) by will or by the laws of descent or
distribution, or (ii) pursuant to the terms of a “qualified domestic relations
order,” within the meaning of section 401(a)(13) and 414(p) of the Code or
within the meaning of Title I of the Employee Retirement Incomes Security Act of
1974. Any attempt to assign, transfer, pledge or dispose of the Option contrary
to the provision hereof, and the levy or any execution, attachment or similar
process upon the Option, shall be null and void and without effect.

9. No Rights of Shareholders. Neither the Grantee nor any personal
representative shall be, or have any of the rights and privileges of a
shareholder of the Company with respect to any Shares purchasable upon the
exercise of this Option, in whole or in part, prior to the date of exercise of
the Option.

10. No Contract of Employment or for Membership of the Board. Nothing contained
in this Grant Letter shall be deemed to require the Company and its subsidiaries
to continue the Grantee’s relationship as an employee, consultant or member of
the Board or to modify any agreement between the Grantee and the Company or its
subsidiaries relating thereto.

11. Amendment of Option. The Committee may revoke this Option if it is contrary
to applicable law or modify this Option to bring it into compliance with any
valid and mandatory government regulation. This Option also may be amended by
the Committee with the consent of the Grantee. Any such amendment shall be in
writing and signed by the Company and the Grantee.

 

2



--------------------------------------------------------------------------------

12. Binding Effect. Grantee hereby acknowledges receipt of a copy of the Plan
and agrees to be bound by all the terms and provisions thereof. The terms of the
Plan as it presently exists, and as it may hereafter be amended, are deemed
incorporated herein by reference, and in the event of any conflict between the
terms of this Grant Letter and the provisions of the Plan, the provisions of the
Plan shall be deemed to supersede the provisions of this Grant Letter.

13. Additional Documents. The Grantee agrees upon request to execute any further
documents or instruments necessary or desirable to carry out the purposes or
intent of this Grant Letter.

14. Governing Law. The validity, construction, interpretation and effect of this
instrument shall exclusively be governed by and determined in accordance with
the law of the Commonwealth of Pennsylvania, without regard to the application
of the principles of conflicts or choice of laws.

15. Entire Agreement. This Grant Letter, together with the Plan, constitutes the
entire agreement between the Company and the Grantee regarding the Option.

16. Counterparts. This Grant Letter may be executed, including execution by
facsimile signature, in one or more counterparts, each of which shall be deemed
an original, and all of which together shall be deemed to be one and the same
instrument.

 

3